Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 3, 2022

                                    No. 04-22-00055-CV

                                   Andrew Wayne BOCK,
                                         Appellant

                                              v.

       STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS,
                             Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021-CI-01786
                        Honorable Norma Gonzales, Judge Presiding


                                       ORDER
       Appellee’s brief originally was due on July 8, 2002. Appellee has been granted one
extension until August 8, 2022. On August 2, 2022, appellee filed an unopposed motion
requesting a second extension until September 7, 2022.
       The motion is GRANTED, and appellee is ORDERED to file its brief no later than
September 7, 2022. No further extensions of time will be granted in the absence of extenuating
circumstances.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2022.


                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court